EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims 13, 16, 17, 21, 23 and 26-32 [[the terms in double brackets]] have been replaced by the underlined bold terms.
13.	An electromechanical stator comprising an actuator section, a support section and a spring section; 
wherein a continuous sheet of elastic material constitutes at least a part of said actuator section, at least a part of said support section and at least a part of said spring section; 
said actuator section comprising a vibration assembly comprising at least one vibration body and a moved-body interaction portion; 
[[said vibration body]] said at least one vibration body comprising an electromechanical volume attached to a part of said continuous sheet of elastic material, wherein [[said vibration body]] said at least one vibration body being arranged for causing bending vibrations, in a vibration direction transverse to the plane of said continuous sheet of elastic material, when alternating voltages are applied to said electromechanical volume; 
said support section being attached between said actuator section and said spring section;
said support section is connected with at least one fixation point via said spring section;
wherein said spring section is elastic, with a spring constant, regarding displacements, in said vibration direction, of [[said fixation point]] said at least one fixation point relative to a connection point between said spring section and said support section, thereby enabling provision of a normal force in said vibration direction on said moved-body interaction portion upon displacement of [[said fixation point]] said at least one fixation point in said vibration direction.

16.	The electromechanical stator according to claim 13, wherein said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and [[said fixation point]] said at least one fixation point.

17.	The electromechanical stator according to claim 13, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.

21.	An electromechanical motor comprising: 
an electromechanical stator according to claim 13; 
a body to be moved; and 
a voltage supply arranged to supply alternating voltages to said electromechanical volume of [[said vibration body]] said at least one vibration body.

23.	A method for operating an electromechanical motor, said electromechanical motor comprising an electromechanical stator having an actuator section, a support section and a spring section, wherein a continuous sheet of elastic material constitutes at least a part of said actuator section, at least a part of said support section and at least a part of said spring section, said actuator section comprising a vibration assembly comprising at least one vibration body and a moved-body interaction portion, [[said vibration body]] said at least one vibration body comprising an electromechanical volume attached to a part of said continuous sheet of elastic material, said support section being attached between said actuator section and said spring section, wherein said support section is connected with at least one fixation point via said spring section, wherein said spring section is elastic, with a spring constant, said method comprising [[the steps of]]: 
- providing a normal force in a vibration direction, transverse to the plane of said continuous sheet of elastic material, on said moved-body interaction portion by displacing [[said fixation point]] said at least one fixation point in said vibration direction relative to a connection point between said spring section and said support section; and 
- applying alternating voltages to said electromechanical volume, causing [[said vibration body]] said at least one vibration body to perform bending vibrations in said vibration direction.

26.	The electromechanical stator according to claim 14, wherein said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and [[said fixation point]] said at least one fixation point.

27.	The electromechanical stator according to claim 15, wherein said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and [[said fixation point]] said at least one fixation point.
28.	The electromechanical stator according to claim 25, wherein said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and [[said fixation point]] said at least one fixation point.

29.	The electromechanical stator according to claim 14, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.

30.	The electromechanical stator according to claim 15, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.

31.	The electromechanical stator according to claim 16, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.

32.	The electromechanical stator according to claim 25, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electromechanical stator comprising, inter alia, said at least one vibration body being arranged for causing bending vibrations, in a vibration direction transverse to the plane of said continuous sheet of elastic material, when alternating voltages are applied to said electromechanical volume; said spring section is elastic, with a spring constant, regarding displacements, in said vibration direction, of said at least one fixation point relative to a connection point between said spring section and said support section, thereby enabling provision of a normal force in said vibration direction on said moved-body interaction portion upon displacement of said at least one fixation point in said vibration direction.
Claims 14-22 and 25-32 depend directly or indirectly on claim 13 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 23 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for operating an electromechanical motor comprising, inter alia,  
- providing a normal force in a vibration direction, transverse to the plane of said continuous sheet of elastic material, on said moved-body interaction portion by displacing said at least one fixation point in said vibration direction relative to a connection point between said spring section and said support section; and 
- applying alternating voltages to said electromechanical volume, causing said at least one vibration body to perform bending vibrations in said vibration direction.
Claim 24 depends directly or indirectly on claim 23 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seki et al. (U.S. PG Publication No. 20100060107) discloses a vibration wave driving device comprising a vibrator having an electromechanical conversion device, a supporting member for supporting the vibrator, and a driven member brought into contact with a part of the vibrator driven frictionally by vibration excited in the vibrator.
Snis et al. (U.S. PG Publication No. 20140210311) discloses an electromechanical motor providing fine positioning by excitation of electromechanically active elements.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






25 August 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837